NOT FOR PUBLICATION                           FILED
                                                                          JUL 28 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN BARTH,                                     No. 21-15119

                Plaintiff-Appellant,            D.C. No. 5:20-cv-09288-NC

 v.
                                                MEMORANDUM*
MABRY CARLTON RANCH, INC.; et al.,

                Defendants-Appellees.



                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      John Barth appeals pro se from the district court’s order dismissing for

improper venue his action alleging federal racketeering claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Immigrant Assistance

Project of the L.A. County Fed’n of Labor (AFL-CIO) v. INS, 306 F.3d 842, 868


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2002). We affirm.

       The district court properly dismissed Barth’s action for improper venue

because Barth failed to establish that any defendant resides in the Northern District

of California or that a substantial part of the events giving rise to his claims

occurred there. See 28 U.S.C. § 1391(b)(1), (2) (describing where a civil action

may be brought); see also 28 U.S.C. § 1406(a) (“A district court of a district in

which is filed a case laying venue in the wrong division or district shall dismiss, or

if it be in the interest of justice, transfer such case to any district or division in

which it could have been brought.”).

       The district court did not abuse its discretion by denying Barth’s motion to

seal because Barth failed to establish that the documents were subject to sealing.

See Kamakana v. City & County of Honolulu, 447 F.3d 1175, 1178 n.3 (9th Cir.

2006) (standard of review); N.D. Cal. Civ. R. 79-5(b) (providing that a request to

file documents under seal must establish “that the document[s] . . . are privileged,

protectable as a trade secret or otherwise entitled to protection under the law”).

       We reject as meritless Barth’s contention that the district court was biased

against him and that he was entitled to discovery assistance.

       Barth’s request that this court try his case, set forth in the opening brief, is

denied.

       AFFIRMED.



                                             2                                      21-15119